DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 13 July 2022, of application filed, with the above serial number, on 15 July 2019 in which claims 1, 4, 8, 11, 15 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 recites the limitation "the original location" in line 10 of exemplary claim 1.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (hereinafter “Meng”, 2016/0062786) in view of Carini et al (hereinafter “Carini”, 2018/0132066).
As per Claim 1, Meng discloses a method for migrating data between a plurality of storage locations, the method comprising: 
initiating, by the processor of the cloud-based storage service, migration of a set of data owned by the user from an origin location of the plurality of storage locations to a destination location of the plurality of storage locations based on the detected change in the geographic location of the user (at least paragraph 64, 68, 74; a registration module 321 configured to register the physical hosts 203 and 204 to the second cloud manager 302 in the network 210; extracted information data are enrolled (registered) in the cloud redirector 320); 
identifying, by the processor of the cloud-based storage service, the set of data owned by the user at the original location based on an owner identifier (ID) for files in the set of data, the Owner ID stored in a record in a table comprising a plurality of records, each record of the plurality of records uniquely identifying and pointing to a file stored in a storage location of the plurality of storage locations (at least paragraph 68; cloud redirector 320 … extracts various information of the first cloud manager 201, including the software name, the version number, the ip address, the mac address, the network configuration parameters, the user name and password of the first cloud manager 201, as well as the user name and password of the database of the first cloud manager 201); 
creating, by the processor of the cloud-based storage service, a generated unique identifier for the set of data at the original location, the generated unique identifier associated with a pointer to the destination location (at least paragraph 77; an ID will be assigned or a globally-unique identification information “guid” will be produced for each physical host in a host storage table. The ID/guid will be referred to by other tables so as to associate with the physical host); 
mapping, by the processor of the cloud-based storage service, the generated unique identifier for the set of data at the original location to the destination location (at least paragraph 78-80; the mapping module 322 … to create the instance mapping relationship of the physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302 according to the located records; a mapping table M, is established); 
updating, by the processor of the cloud-based storage service, a record associated with the set of data at the original location and stored in the table with the generated unique identifier (at least paragraph 78-80; the mapping module 322 is further configured to extract the identity information of the physical hosts 203 and 204, to locate, based on the identity information, the related records of the physical hosts 203 and 204 in the databases 202 and 303 of both the first cloud manager 201 and the second cloud manager 302, and to create the instance mapping relationship of the physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302 according to the located records; the cloud redirector 320 searches the physical hosts 203 and 204 for their identity information, for example, host names, ip addresses, mac addresses, ids, guids, etc of the physical hosts 203 and 204; at operation {circle around (5)}, by using the searched identity information of the physical hosts 203 and 204, records related with the physical hosts 203 and 204 are extracted from the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302; the above extraction of related records may also be the locating of records of the physical hosts 203 and 204 in the database 202 and the locating of records of the physical hosts 203 and 204 in the database 303; at operation {circle around (6)}, in the cloud redirector 320, the mapping relationship of as-is physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302, for example, but not limited to, a mapping table M, is established; associating the id of a physical host in the as-is cloud manager with the id of the physical host in the target cloud manager); and 
copying, by the processor of the cloud-based storage service, the set of data from the origin location to the destination location, while maintaining availability of the set of data at the original location by the cloud-based storage service (at least paragraph 87, 3; after a part of virtual assets of the first cloud manager 201 have been migrated to the second cloud manager 302, the first cloud manager 201 may still continue running so as to manage the other remaining virtual assets which are not migrated; cloud migration…high availability).
Meng fails to explicitly disclose detecting, by a processor of a cloud-based storage service, a change in a geographic location of a user of the cloud-based storage service and migrating based on the detected change in the geographic location of the user, the owner ID uniquely identifying the user. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Carini. Carini discloses, in an analogous art, identifying users (unique identification (ID) for a user) where particular users being mapped to geographies based on the particular user geographic region, the user is then assigned to a data center in that geographic region, and the user data is migrated to the assigned data center (at least paragraph 15, 88-90). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Carini’s location based migration with Meng as Carini teaches migrating user data to be closer to where the user is physically located improves network performance by reducing latency (par. 12). 
As per Claim 2. The method of claim 1, further comprising: detecting, by the processor of the cloud-based storage service, during the migration, access of the set of data at the original location; and making the set of data at the original location available, by the processor of the cloud-based storage service, while migration is ongoing using the generated unique identifier and updated record associated with the set of data at the original location and which still points to the origin location of the set of data at the original location (at least paragraph 87, 3; after a part of virtual assets of the first cloud manager 201 have been migrated to the second cloud manager 302, the first cloud manager 201 may still continue running so as to manage the other remaining virtual assets which are not migrated; cloud migration…high availability).
As per Claim 3. The method of claim 2, further comprising, upon completion of copying the set of data from the origin location to the destination location, updating the record associated with the set of data at the original location and stored in the table to point to the set of data at the destination location based on the pointer to the destination location associated with the generated unique identifier (at least paragraph 63, 83-84; eg. controller agents of the first cloud manager 201 are stopped; cloud redirector (CR) 320. The cloud side 200 according to an embodiment of the present disclosure has a manager (which may be referred to as “first manager” or “source manager” below, and may also be referred to as “first cloud manager” or “source cloud manager” since it refers to the cloud manager of virtual assets before migration) 201, physical hosts 203 and 204 which are managed by the first cloud manager 201, connected over the network 210, and VMs 205 and 206 run on the physical hosts 203 and 204. The cloud redirector 320 according to an embodiment of the present disclosure is also connected to a second manager (which may be referred to as “second cloud manager” or “target manager”, and may also be referred to as “target cloud manager” since it is the destination where the virtual assets are to be migrated) 302).
As per Claim 6. The method of claim 1, further comprising detecting, by the processor of the cloud-based storage service, a copying of the set of data at the original location during migration and in response to detecting the copying: creating, by the processor of the cloud-based storage service, a new generated unique identifier for the copy of the set of data at the original location (at least paragraph 77; an ID will be assigned or a globally-unique identification information “guid” will be produced for each physical host in a host storage table. The ID/guid will be referred to by other tables so as to associate with the physical host); mapping, by the processor of the cloud-based storage service, the new generated unique identifier to point to a destination location for the copy of the set of data at the original location (at least paragraph 78-80; the mapping module 322 … to create the instance mapping relationship of the physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302 according to the located records; a mapping table M, is established); creating, by the processor of the cloud-based storage service, a destination set of data at the destination location of the copy of the set of data at the original location using the set of data at the original location (at least paragraph 87, 3; migrating data; after a part of virtual assets of the first cloud manager 201 have been migrated to the second cloud manager 302, the first cloud manager 201 may still continue running so as to manage the other remaining virtual assets which are not migrated; cloud migration…high availability); and mapping, by the processor of the cloud-based storage service, the generated new unique identifier for the copy of the set of data at the original location to a record stored in the table and associated with the copy of the set of data at the destination location (at least paragraph 78-80; the mapping module 322 is further configured to extract the identity information of the physical hosts 203 and 204, to locate, based on the identity information, the related records of the physical hosts 203 and 204 in the databases 202 and 303 of both the first cloud manager 201 and the second cloud manager 302, and to create the instance mapping relationship of the physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302 according to the located records; the cloud redirector 320 searches the physical hosts 203 and 204 for their identity information, for example, host names, ip addresses, mac addresses, ids, guids, etc of the physical hosts 203 and 204; at operation {circle around (5)}, by using the searched identity information of the physical hosts 203 and 204, records related with the physical hosts 203 and 204 are extracted from the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302; the above extraction of related records may also be the locating of records of the physical hosts 203 and 204 in the database 202 and the locating of records of the physical hosts 203 and 204 in the database 303; at operation {circle around (6)}, in the cloud redirector 320, the mapping relationship of as-is physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302, for example, but not limited to, a mapping table M, is established; associating the id of a physical host in the as-is cloud manager with the id of the physical host in the target cloud manager).
As per Claim 7. The method of claim 1, further comprising detecting, by the processor of the cloud-based storage service, a move of the set of data at the original location during migration and in response to detecting the move: creating, by the processor of the cloud-based storage service, a new generated unique identifier for the move of the set of data at the original location (at least paragraph 77; an ID will be assigned or a globally-unique identification information “guid” will be produced for each physical host in a host storage table. The ID/guid will be referred to by other tables so as to associate with the physical host); mapping, by the processor of the cloud-based storage service, the new generated unique identifier to point to a destination location of the move of the set of data at the original location (at least paragraph 78-80; the mapping module 322 … to create the instance mapping relationship of the physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302 according to the located records; a mapping table M, is established); creating, by the processor of the cloud-based storage service, a destination set of data at the destination location using the set of data at the original location (at least paragraph 87, 3; migrating data; after a part of virtual assets of the first cloud manager 201 have been migrated to the second cloud manager 302, the first cloud manager 201 may still continue running so as to manage the other remaining virtual assets which are not migrated; cloud migration…high availability); mapping, by the processor of the cloud-based storage service, the generated new unique identifier for the move of the set of data at the original location to a record stored in the table and associated with the copy of the set of data at the destination location (at least paragraph 78-80; the mapping module 322 is further configured to extract the identity information of the physical hosts 203 and 204, to locate, based on the identity information, the related records of the physical hosts 203 and 204 in the databases 202 and 303 of both the first cloud manager 201 and the second cloud manager 302, and to create the instance mapping relationship of the physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302 according to the located records; the cloud redirector 320 searches the physical hosts 203 and 204 for their identity information, for example, host names, ip addresses, mac addresses, ids, guids, etc of the physical hosts 203 and 204; at operation {circle around (5)}, by using the searched identity information of the physical hosts 203 and 204, records related with the physical hosts 203 and 204 are extracted from the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302; the above extraction of related records may also be the locating of records of the physical hosts 203 and 204 in the database 202 and the locating of records of the physical hosts 203 and 204 in the database 303; at operation {circle around (6)}, in the cloud redirector 320, the mapping relationship of as-is physical hosts 203 and 204 between the database 202 of the first cloud manager 201 and the database 303 of the second cloud manager 302, for example, but not limited to, a mapping table M, is established; associating the id of a physical host in the as-is cloud manager with the id of the physical host in the target cloud manager); and deleting, by the processor of the cloud-based storage service, the set of data at the origin location (at least paragraph 87, 3; migrating; after a part of virtual assets of the first cloud manager 201 have been migrated to the second cloud manager 302, the first cloud manager 201 may still continue running so as to manage the other remaining virtual assets which are not migrated; cloud migration…high availability).
Claims 8-10, 13-14, 15-16, 19-20 do not, in substance, add or define any additional limitations over claims 1-3, 6-7 and therefore are rejected for similar reasons, supra.

Claim 4-5, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Carini, further in view of Ramanathan (hereinafter “Ramanathan”, 2019/0340003).
As per Claim 4. Meng and Carini fail to explicitly disclose further comprising detecting, by the processor of the cloud-based storage service, a change to the set of data at the original location during migration and in response to detecting the change: creating, by the processor of the cloud-based storage service, a new version ID for the set of data at the original location in the record associated with the set of data at the original location and stored in the table; and saving, by the processor of the cloud-based storage service, changes made to the set of data at the original location to the set of data at the destination location for the migration using the new version ID. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ramanathan (at least paragraph 29, 36-41). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ramanathan’s live migration with Meng and Carini as Ramanathan teaches that data is migrated live, while being used, and having alterations, the content having content IDs such that data that is cold and not being altered or written to is migrated, checked for alterations and then verified to be migrated, content that is hot and having a delta is then migrated and linked accordingly with IDs ie. a0 content being matched with a0’ and stored with a migration specification.
As per Claim 5. Meng and Carini fail to explicitly disclose further comprising detecting, by the processor of the cloud-based storage service, a deletion of the set of data at the original location during migration and in response to detecting the deletion: changing, by the processor of the cloud-based storage service, a status of the set of data at the original location in the record associated with the set of data at the original location and stored in the table; and continuing, by the processor of the cloud-based storage service, the migration of the content of the set of data from the original location to the destination location. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ramanathan (at least paragraph 29, 36-41). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ramanathan’s live migration with Meng and Carini as Ramanathan teaches that data is migrated live, while being used, and having alterations, the content having content IDs such that data that is cold and not being altered or written to is migrated, checked for alterations and then verified to be migrated, content that is hot and having a delta is then migrated and linked accordingly with IDs ie. a0 content being matched with a0’ and stored with a migration specification.
Claims 11-12, 17-18 do not, in substance, add or define any additional limitations over claims 4-5 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Meng teaches assets being migrated with the virtual machine being one or more files, where assets are commonly defined as property owned by a person or company, the files/assets being owned by an entity. Further, Meng discloses (par. 4) that the VM instance is a file package (one or more files in a set of data). 
Meng discloses such records in a table for the particular owner as Meng discloses a user logging in with a user name into a user portal (par. 54, 68) and locating using identity information to locate related records in databases (tables) in order to create the mapping relationship to migrate records using the cloud managers (par. 77-80). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443